Exhibit 10.14
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT, dated as of February 7, 2008, between Harland
Clarke Holdings Corp., a Delaware corporation (the “Company”), and Daniel
Singleton (the “Executive”).
          WHEREAS, on May 2, 2007, Harland Clarke Corp. (“Harland Clarke”), the
Company and the Executive entered into a new Employment Agreement (the “Existing
Employment Agreement”); and
          WHEREAS, the Company and the Executive wish to modify the terms of
employment set forth in the Existing Employment Agreement.
          Accordingly, the Company and the Executive hereby agree as follows:
          1. Employment, Duties and Acceptance.
               1.1 Employment, Duties. The Company hereby employs the Executive
for the Term (as defined in Section 2.1), to render exclusive and full-time
services to the Company as Executive Vice President of the “Harland Clarke
Business”, or in such other executive position as may be mutually agreed upon by
the Company and the Executive, and to perform such other duties consistent with
such position as may be assigned to the Executive by the Board of Directors of
Harland Clarke Holdings Corp. (the “Board”). During the Term, the Executive
shall report solely to the CEO (or his designee). For purposes of this
Agreement, the term “Harland Clarke Business” shall mean the business of the
provision of checks and related products, direct marketing and contract center
services to financial and commercial institutions and individuals, and any
future businesses from time to time included in or added to such businesses.
               1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, the Executive
agrees to serve the Company faithfully and to the best of the Executive’s
ability, to devote the Executive’s entire business time, energy and skill to
such employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests. The Executive further agrees to accept
election, and to serve during all or any part of the Term, as an officer or
director of the Company and of any subsidiary or affiliate of the Company,
without any compensation therefor other than that specified in this Agreement,
if elected to any such position by the shareholders or by the Board or of any
subsidiary or affiliate, as the case may be.
               1.3 Location. The duties to be performed by the Executive
hereunder shall be performed primarily at the offices of the Company in Atlanta,
Georgia, subject to reasonable travel requirements on behalf of the Company.

 



--------------------------------------------------------------------------------



 



          2. Term of Employment; Certain Post-Term Benefits.
               2.1 The Term. This Agreement and the term of the Executive’s
employment under this Agreement (the “Term”) shall become effective as of
January 1, 2008 (the “Effective Date”) and will continue until December 31, 2009
(the “Termination Date”), subject to earlier termination pursuant to Section 4.
               2.2 End-of-Term Provisions. Prior to the end of the Term, the
Company and the Executive shall meet to discuss whether the Term should be
extended. The Company shall have the right at any time, however, to give written
notice of non-renewal of the Term. In the event of non-renewal of the Term by
the Company and the Executive’s employment is terminated after the end of the
Term, other than for Cause (as defined below), or Disability (as defined below)
following such notice of non-renewal, then such termination shall be treated as
a termination without Cause and the Restricted Period (as defined below) shall
be reduced to a period of nine months post termination of employment (the
“Reduced Restricted Period”). During such Restricted Period, the Executive shall
receive 50% of the payments set forth in Sections 4.4(i) and 4.4(ii), subject to
Executive’s signing and not revoking the release of claims as set forth in
Section 4.6. For the avoidance of doubt, if the Company is willing to extend the
Term and Executive does not agree to extend the Term, then upon such termination
of employment at the end of the Term, the Executive shall be bound by the
restrictive covenants set forth in Section 5 below, the Restricted Period shall
not be reduced and Executive shall not be entitled to receive any severance
benefits with respect to such termination. Notwithstanding the foregoing, the
terms of this Section 2.2 will not impact any payments or other benefits to
which the Executive would then be entitled under normal Company policies or the
LTIP (as defined below) pursuant to the terms thereof.
          3. Compensation; Benefits.
               3.1 Salary. As compensation for all services to be rendered
pursuant to this Agreement, the Company agrees to pay the Executive a base
salary, payable in accordance with the Company’s normal payroll practices, at
the annual rate of not less than $500,000 (effective January 1, 2008) less such
deductions or amounts to be withheld as required by applicable law and
regulations (the “Base Salary”). In the event that the Company, in its sole
discretion, from time to time determines to increase the Base Salary, such
increased amount shall, from and after the effective date of the increase,
constitute “Base Salary” for purposes of this Agreement.
               3.2 Incentive Compensation.
               3.2.1 Annual Bonus. Commencing with the 2008 fiscal year, the
Executive will be eligible to receive a bonus with respect to 2008 and each
later fiscal year ending during the Term computed in accordance with the
provisions hereafter. If, with respect to any such fiscal year, the Harland
Clarke Business achieves “Consolidated EBITDA” (as defined below) of at least
the percentage set forth in the table below of its business plan for such fiscal
year, such bonus shall be the percentage set forth in the table below of Base
Salary with respect

 



--------------------------------------------------------------------------------



 



to the fiscal year for which the bonus (any such bonus, an “Annual Bonus”) was
earned:

      Percentage of Consolidated   Percentage of Base EBITDA in Business Plan  
Salary
89.9% and below
       Nil
  90 - 94.9
          90
 95 - 99.9
          95
100 – 105
       100
105.1 – 110
  105.56
110.1 – 115
  111.11
115.1 – 120
  116.67
120.1 – 125
  122.22
125.1 – 130
  127.78
130.1 – 135
  133.33
135.1 – 140
  138.89
140.1 – 145
  144.44
145.1 and over
       150

     An Annual Bonus if earned in accordance with this Agreement shall be paid
no later than the fifteenth day of the third month next following the year with
respect to which such bonus was earned, provided that, except as otherwise
specifically provided in this Agreement (including, without limitation,
Section 4.4), as a condition precedent to any bonus entitlement the Executive
must remain in employment with the Company at the time that the Annual Bonus is
paid. Notwithstanding the foregoing, to the extent that Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), may be applicable, such
Annual Bonus shall be subject to, and contingent upon, such shareholder approval
as is necessary to cause the Annual Bonus to qualify as “performance-based
compensation” under Section 162(m) of the Code and the regulations promulgated
thereunder as well as approval of this Section 3.2.1 by the MFW Compensation
Committee and any other required committees.
     For the purposes of this Agreement, “Consolidated EBITDA” means for any
fiscal year of the Company, consolidated operating income for such fiscal year
of the Harland Clarke Business plus, without duplication, the sum of
(i) depreciation and amortization expense (excluding amounts of prepaid
incentives under customer contracts), (ii) any extraordinary non-cash expenses
or losses, (iii) any costs and expenses incurred in connection with the
Transaction, (iv) allocation of fees charged by MFW or a subsidiary to the
Company relating to the operation of the Harland Clarke Business and (v) all
restructuring costs (as defined under U.S. generally accepted accounting
principles), in the case of clauses (i) through (v) above, solely with respect
to the Harland Clarke Business, and minus (x) to the extent included in the
statement of such consolidated net income for such period, the sum of any
extraordinary or non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such consolidated
operating income for such period, gains on the sales of assets outside of the
ordinary course of business), and (y) any cash payments made during such period

 



--------------------------------------------------------------------------------



 



in respect of items described in clause (ii) above subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of consolidated operating income, in the case of clauses
(x) and (y) above, solely with respect to the Harland Clarke Business, all as
determined on a consolidated basis, all of the foregoing to be determined by the
Board or the MFW Compensation Committee, as applicable. For the purposes of
determining compensation milestones for any fiscal year, Consolidated EBITDA
will be adjusted by the Board or the MFW Compensation Committee, as applicable,
as appropriate for material acquisitions or dispositions of any business or
assets of or by the Harland Clarke Business or its subsidiaries for such fiscal
year and thereafter.
               3.2.2 New Long Term Incentive Plan. During the Term, the
Executive shall participate in the M&F Worldwide Corp. 2008 Long Term Incentive
Plan Award Agreement for Participating Executives of the “Harland Clarke
business” (the “LTIP”). The specific terms of such award shall be set forth in
an Award Agreement entered into with the Executive on or about the date hereof.
If the Term is extended, the Executive shall participate in a new Long Term
Incentive Plan that shall commence after the LTIP ends. Notwithstanding the
foregoing, to the extent that Section 162(m) of the Code may be applicable, the
LTIP (and any subsequent Long Term Incentive Plan) shall be subject to, and
contingent upon, such shareholder approval as is necessary to cause the LTIP to
qualify as “performance-based compensation” under Section 162(m) of the Code and
the regulations promulgated thereunder
               3.2.3 Existing Long Term Incentive Plan. The Executive’s existing
Long Term Incentive Plan Award pursuant to the MFW 2005 Long Term Incentive Plan
(the “Prior LTIP”) shall be cancelled in exchange for the cash payments in the
next sentence. For fiscal year 2006, Executive shall receive a cash payment of
$350,829 (based on reported results for 2006) and for fiscal year 2007 Executive
shall receive a cash payment in an amount approved by the MFW Compensation
Committee (collectively, the “Prior LTIP Payments”). The Prior LTIP Payments
shall be paid to Executive as soon as practicable in order to avoid application
of an additional or accelerated tax under Section 409A of the Code (as more
fully set forth in Section 4.7 herein). For the avoidance of doubt, after
Executive receives the Prior Plan Payments, Executive shall have no further
right to any payment in respect of his Award under the Prior LTIP and the Prior
LTIP shall be cancelled, effective not later than December 31, 2007.
               3.3 Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable expenses actually incurred or paid by the Executive
during the Term in the performance of the Executive’s services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as the Company customarily may require of its officers
provided, however, that the maximum amount available for such expenses during
any period may be fixed in advance by the Board.

 



--------------------------------------------------------------------------------



 



               3.4 Vacation. During the Term, the Executive shall be entitled to
a vacation period or periods of five (5) weeks during any fiscal year taken in
accordance with the vacation policy of the Company during each year of the Term.
Vacation time not used by the end of a year shall be forfeited.
               3.5 Fringe Benefits. During the Term, the Executive shall be
entitled to all benefits for which the Executive shall be eligible under any
qualified pension plan, 401(k) plan, group insurance or other so-called “fringe”
benefit plan which the Company provides to its executive employees generally,
which benefits may be subject to change to reflect the objectives and
requirements of the Transaction.
          4. Termination.
               4.1 Death. If the Executive dies during the Term, the Term shall
terminate forthwith upon the Executive’s death. The Company shall pay to the
Executive’s estate: (i) any Base Salary earned but not paid; (ii) a pro rated
Annual Bonus based on the number of days of the fiscal year worked by the
Executive; (iii) amounts payable under the LTIP in accordance with the terms
thereof and (iv) Annual Bonus for the year prior to the year in which the
Executive dies if at the time of death the Executive has earned an Annual Bonus
payment for such prior year and has not yet been paid such Annual Bonus. The
Executive shall have no further rights to any compensation (including any Base
Salary or Annual Bonus) or any other benefits under this Agreement, except to
the extent already earned and vested as of the day immediately prior to his
death, or as earned, vested, or accrued by virtue of his death.
               4.2 Disability. If, during the Term the Executive is unable to
perform his duties hereunder due to a physical or mental incapacity for a period
of 6 months within any 12 month period (hereinafter a “Disability”), the Company
shall have the right at any time thereafter to terminate the Term upon sending
written notice of termination to the Executive. If the Company elects to
terminate the Term by reason of Disability, the Company shall pay to the
Executive promptly after the notice of termination: (i) any Base Salary earned
but not paid, (ii) a pro rated Annual Bonus based on the number of days of the
fiscal year worked by the Executive until the date of the notice of termination,
(iii) amounts payable under the LTIP in accordance with the terms thereof, in
each case less any other benefits payable to the Executive under any disability
plan provided for hereunder or otherwise furnished to the Executive by the
Company and (iv) Annual Bonus for the year prior to the year in which the
Executive is terminated if at the time of termination the Executive has earned
an Annual Bonus payment for such prior year and has not yet been paid such
Annual Bonus. The Executive shall have no further rights to any compensation
(including any Base Salary or Annual Bonus) or any other benefits under this
Agreement except to the extent already earned and vested as of the day
immediately prior to his termination by reason of Disability, or as earned,
vested, or accrued by virtue of his Disability.
               4.3 Cause. The Company may at any time by written notice to the
Executive terminate the Term for “Cause” (as defined below) and, upon such
termination, this Agreement shall terminate and the Executive shall be entitled
to receive

 



--------------------------------------------------------------------------------



 



no further amounts or benefits hereunder, except for any Base Salary earned but
not paid prior to such termination. For the purposes of this Agreement, “Cause”
means: (i) continued neglect by the Executive of the Executive’s duties
hereunder, (ii) continued incompetence or unsatisfactory attendance,
(iii) conviction of any felony, (iv) violation of the rules, regulations,
procedures or instructions relating to the conduct of employees, directors,
officers and/or consultants of the Company, (v) willful misconduct by the
Executive in connection with the performance of any material portion of the
Executive’s duties hereunder, (vi) breach of fiduciary obligation owed to the
Company or commission of any act of fraud, embezzlement, disloyalty or
defalcation, or usurpation of a Company opportunity, (vii) breach of any
provision of this Agreement, including any non-competition, non-solicitation
and/or confidentiality provisions hereof, (viii) any act that has a material
adverse effect upon the reputation of and/or the public confidence in the
Company, (ix) failure to comply with a reasonable order, policy or rule that
constitutes material insubordination, (x) engaging in any discriminatory or
sexually harassing behavior, or (xi) using, possessing or being impaired by or
under the influence of illegal drugs or the abuse of controlled substances or
alcohol on the premises of the Company or any of its subsidiaries or affiliates
or while working or representing the Company or any of its subsidiaries or
affiliates. A termination for Cause by the Company of any of the events
described in clauses (i), (ii), (iv), (ix), (x) and (xi) shall only be effective
on 15 days advance written notification, providing Executive the opportunity to
cure, if reasonably capable of cure within said 15-day period; provided,
however, that no such notification is required if the Cause event is not
reasonably capable of cure or the Board determines that its fiduciary obligation
requires it to effect a termination of Executive for Cause immediately.
               4.4 Termination by Company without Cause or by the Executive for
Good Reason. If the Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or by the Executive for Good
Reason (as defined below), the Executive shall receive: (i) as severance pay, an
amount equal to one and one-half times the Base Salary payable in installments
in accordance with the Company’s normal payroll practices, (ii) continuation for
a 12-month period following the date of termination of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), with the cost of the regular premium for such
benefits shared in the same relative proportion by the Company and the Employee
as in effect on the date of termination, (iii) pro-rated Annual Bonus for the
year in which termination occurred if the Executive would have been eligible to
receive such bonus hereunder (including due to satisfaction by the Company of
performance milestones) had the Executive been employed at the time such Annual
Bonus is normally paid, which pro-rated Annual Bonus will be paid at the time
and in the manner such Annual Bonus is paid to other executives receiving such
bonus payment, (iv) Annual Bonus for the year prior to the year in which the
Executive is so terminated if at the time of termination the Executive has
earned an Annual Bonus payment for such prior year and has not yet been paid
such due to such termination, which prior year Annual Bonus will be paid at the
time and in the manner such prior year Annual Bonus is paid to other executives
receiving such prior year Annual Bonus and (v) amounts payable, if any, under
the LTIP in accordance with the terms thereof. The Executive shall have no
further rights to any compensation

 



--------------------------------------------------------------------------------



 



(including any Base Salary or Annual Bonus) or any other benefits under this
Agreement. For purposes of this Agreement, “Good Reason” means, without the
advance written consent of the Executive: (i) a reduction in Base Salary or
(ii) a material and continuing reduction in the Executive’s responsibilities,
provided, that a termination by the Executive for Good Reason shall be effective
only if the Executive provides the Company with written notice specifying the
event which constitutes Good Reason within thirty (30) days following the
occurrence of such event or date Executive became aware or should have become
aware of such event and the Company fails to cure the circumstances giving rise
to Good Reason within 30 days after such notice.
               4.5 Termination by Executive other than for Good Reason. The
Executive is required to provide the Company with 30 days’ prior written notice
of termination to the Company. Subject to Section 4.4, upon termination of
employment by the Executive, the Executive shall receive any Base Salary earned
but not paid prior to such termination and shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to such termination.
               4.6 Release. Notwithstanding any other provision of this
Agreement to the contrary, the Executive acknowledges and agrees that any and
all payments, other than payment of any accrued and unpaid Base Salary to which
the Executive is entitled under this Section 4 are conditioned upon and subject
to the Executive’s execution of a general waiver and release (for the avoidance
of doubt, the restrictive covenants contained in Section 5 of this Agreement
shall survive the termination of this Agreement), in such form as may be
prepared by the Company, of all claims, except for such matters covered by
provisions of this Agreement which expressly survive the termination of this
Agreement.
               4.7 Section 409A. Notwithstanding the foregoing provisions of
this Section 4, if any payments or benefits due to the Executive hereunder would
cause the application of an accelerated or additional tax under Section 409A of
the Code such payments or benefits shall be restructured in a manner which does
not cause such an accelerated or additional tax. Without limiting the
application of the preceding sentence, any payment of money due hereunder which
is delayed in order to avoid the application of Section 409A of the Code (e.g.,
a six-month delay in the commencement of severance pay, if necessary, if at the
time of the Executive’s termination of employment he is a “specified employee,”
as defined in Section 409A of the Code) shall be paid as soon as possible
without causing the application of Section 409A of the Code.
          5. Protection of Confidential Information; Restrictive Covenants.
               5.1 From the Effective Date, the Company will share with
Executive confidential and trade secret information regarding not only the
Company but also its subsidiaries and affiliates. In view of the fact that the
Executive’s work for the Company will bring the Executive into close contact
with many confidential affairs of the Company not readily available to the
public, trade secret information and plans for future developments, the
Executive agrees:

 



--------------------------------------------------------------------------------



 



               5.1.1 To keep and retain in the strictest confidence all
confidential matters of the Company, including, without limitation, “know how”,
trade secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects, other business affairs of
the Company, and any material confidential information whatsoever concerning any
director, officer, employee, shareholder, partner, customer or agent of the
Company or their respective family members learned by the Executive heretofore
or hereafter, and not to disclose them to anyone outside of the Company, either
during or after the Executive’s employment with the Company, except in the
course of performing the Executive’s duties hereunder or with the Company’s
express written consent. The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial; and
               5.1.2 To deliver promptly to the Company on termination of the
Executive’s employment by the Company, or at any time the Company may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof), including data stored in computer
memories or on other media used for electronic storage or retrieval, relating to
the Company’s business and all property associated therewith, which the
Executive may then possess or have under the Executive’s control, and not retain
any copies, notes or summaries; provided Executive shall be entitled to keep a
copy of this Agreement and compensation and benefit plans to which Executive is
entitled to receive benefits thereunder.
               5.2 In support of Executive’s commitments to maintain the
confidentiality of the Company’s confidential and trade secret information,
during (i) the Term, and (ii) for a period of eighteen months following
termination of the Executive’s employment for any reason (the “Restricted
Period”), the Executive shall not in the United States and in any non-US
jurisdiction where the Company may then do business: (a) directly or indirectly,
enter the employ of, or render any services to, any person, firm or corporation
engaged in any business competitive with the business of the Company or of any
of its subsidiaries or affiliates; (b) engage in such business on the
Executive’s own account; and the Executive shall not become interested in any
such business, directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or in any
other relationship or capacity; (c) solicit or encourage (or cause to be
solicited or encouraged) or cause any client, customer or supplier of the
Company to cease doing business with the Company, or to reduce the amount of
business such client, customer or supplier does with the Company or (d) solicit
or encourage (or cause to be solicited or encouraged) to cease to work with the
Company, or hire (or cause to be hired), any person who is an employee of or
consultant then under contract with the Company or who was an employee of or
consultant then under contract

 



--------------------------------------------------------------------------------



 



with the Company within the six month period preceding such activity without the
Company’s written consent, provided however that this clause (d) shall not apply
during the Restricted Period to a consulting or advisory firm which is also then
currently engaged or under a retainer relationship (in each case, without any
action by the Executive, whether directly or indirectly) by a subsequent
employer of the Executive.
               5.3 If the Executive commits a breach, or poses a serious and
objective threat to commit a breach, of any of the provisions of Sections 5.1 or
5.2 hereof, the Company shall have the following rights and remedies:
               5.3.1 The right and remedy to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company;
               5.3.2 The right and remedy to require the Executive to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Executive as the result
of any transactions constituting a breach of any of the provisions of the
preceding paragraph, and the Executive hereby agrees to account for and pay over
such benefits to the Company. Each of the rights and remedies enumerated above
shall be independent of the other, and shall be severally enforceable, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity; and
               5.3.3 In addition to any other remedy which may be available
(i) at law or in equity, or (ii) pursuant to any other provision of this
Agreement, the payments by the Company of Base Salary and the regular premium
for group health benefits pursuant to Section 4.4 will cease as of the date on
which such violation first occurs. In addition, if the Executive breaches any of
the covenants contained in Sections 5.1 and 5.2 and the Company obtains
injunctive relief with respect thereto (that is not later reversed or otherwise
terminated or vacated by judicial order), the period during which the Executive
is required to comply with that particular covenant shall be extended by the
same period that the Executive was in breach of such covenant prior to the
effective date of such injunctive relief.
               5.4 If any of the covenants contained in Sections 5.1 or 5.2, or
any part thereof, hereafter are held by a court to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants, which
shall be given full effect, without regard to those portions found invalid.
               5.5 If any of the covenants contained in Sections 5.1 or 5.2, or
any part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall

 



--------------------------------------------------------------------------------



 



have the power to reduce the duration and/or area of such provision and, in its
reduced form, said provision shall then be enforceable.
               5.6 The Executive agrees (whether during or after the Executive’s
employment with the Company) not to issue, circulate, publish or utter any false
or disparaging statements, remarks or rumors about the Company or its affiliates
or the officers, directors, managers, customers, partners, or shareholders of
the Company or its affiliates unless giving truthful testimony under subpoena.
               5.7 For purposes of this Section 5 only, the term “Company”
includes the Company and its subsidiaries and affiliates which are related to
the businesses of Harland Clarke Holdings.
          6. Inventions and Patents.
               6.1 The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by him during the Term shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its subsidiaries or affiliates, are related in any manner to the
business (commercial or experimental) of the Company or any of its subsidiaries
or affiliates or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.
               6.2 If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment by the Company, it is
to be presumed that the Invention was conceived or made during the Term.
               6.3 The Executive agrees that the Executive will not assert any
rights to any Invention as having been made or acquired by the Executive prior
to the date of this Agreement, except for Inventions, if any, disclosed to the
Company in writing prior to the date hereof.
          7. Intellectual Property.
          The Company shall be the sole owner of all the products and proceeds
of the Executive’s services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties that the Executive may
acquire, obtain, develop or create in connection with and during the Term, free
and clear of any claims by the Executive (or anyone claiming under the
Executive) of any kind or character whatsoever (other than the Executive’s right
to receive payments hereunder). The Executive shall, at the request of

 



--------------------------------------------------------------------------------



 



the Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, title or
interest in or to any such properties.
          8. Notices.
          All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):
If to the Company, to:
If to Harland Clarke Holdings Corp.
c/o M&F Worldwide Corp.
35 E. 62nd Street
New York, NY 10021
Attention: General Counsel
If to the Executive, to:
Such address as shall most currently appear on the records of the Company.
          9. Governing Law; Dispute Resolution.
               9.1 It is the intent of the parties hereto that all questions
with respect to the construction of this Agreement and the rights and
liabilities of the parties hereunder shall be determined in accordance with the
laws of the State of Delaware, without regard to principles of conflicts of laws
thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Delaware.
               9.2 Each party irrevocably agrees for the exclusive benefit of
the other that any and all suits, actions or proceedings relating to Section 5
of this Agreement (a “Proceeding”) shall be maintained in either the courts of
the State of Delaware or the federal District Courts sitting in Bexar County,
Texas or Wilmington, Delaware (collectively, the “Chosen Courts”) and that the
Chosen Courts shall have exclusive jurisdiction to hear and determine or settle
any such Proceeding and that any such Proceedings shall only be brought in the
Chosen Courts. Each party irrevocably waives any objection that it may have now
or hereafter to the laying of the venue of any Proceedings in the Chosen Courts
and any claim that any Proceedings have been brought in an inconvenient forum
and further irrevocably agrees that a judgment in any Proceeding brought in the
Chosen Courts shall be conclusive and binding upon it and may be enforced in the
courts of any other jurisdiction.

 



--------------------------------------------------------------------------------



 



               9.3 Each of the parties hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
parties hereto irrevocably and unconditionally agrees (i) that, to the extent
such party is not otherwise subject to service of process in the State of
Delaware, it will appoint (and maintain an agreement with respect to) an agent
in the State of Delaware as such party’s agent for acceptance of legal process
and notify the other parties hereto of the name and address of said agent,
(ii) that service of process may also be made on such party by pre-paid
certified mail with a validated proof of mailing receipt constituting evidence
of valid service sent to such party at the address set forth in Section 8 of
this Agreement, as such address may be changed from time to time pursuant
hereto, and (iii) that service made pursuant to clause (i) or (ii) above shall,
to the fullest extent permitted by applicable law, have the same legal force and
effect as if served upon such party personally within the State of Delaware.
               9.4 Any controversy or claim arising out of or related to any
other provision of this Agreement shall be settled by final, binding and
non-appealable arbitration in Bexar County, Texas or Wilmington, Delaware by a
single arbitrator. Subject to the following provisions, the arbitration shall be
conducted in accordance with the applicable rules of JAMS then in effect. Any
award entered by the arbitrator shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct of the arbitration or litigation (including reasonable attorneys’ fees
and expenses) and shall share the fees of JAMS and the arbitrator, if
applicable, equally.
          10. General.
               10.1 JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE
ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED
OR HEARD IN ANY COURT.
               10.2 Continuation of Employment. Unless the parties otherwise
agree in writing, continuation of the Executive’s employment with the Company
beyond the expiration of the Term shall be deemed an employment at will and
shall not be deemed to extend any of the provisions of this Agreement, and
Executive’s employment may thereafter be terminated “at will” by the Executive
or the Company and Executive will be entitled to fringe benefits which the
Executive is eligible to receive for so long as the Executive continues to be
employed with the Company and the Executive shall be eligible for severance in
accordance with the terms of the Company’s severance policy then in effect.

 



--------------------------------------------------------------------------------



 



               10.3 Headings. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
               10.4 Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the parties relating to the Executive’s
employment by the Company, and supersedes all prior agreements, arrangements and
understandings, written or oral, relating to the Executive’s employment by the
Company and its affiliates including, without limitation, effective as of the
Effective Date, the Existing Employment Agreement and any severance, retention,
change in control or similar types of benefits. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
               10.5 Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder (i) to any affiliate
or (ii) to third parties in connection with any sale, transfer or other
disposition of all or substantially all of the business or assets of the
Company; in any event the obligations of the Company hereunder shall be binding
on its successors or assigns, whether by merger, consolidation or acquisition of
all or substantially all of its business or assets.
               10.6 Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by all of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
               10.7 Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state, local and other taxes as may
be required to be withheld pursuant to any applicable law or regulation.
          11. Subsidiaries and Affiliates.
               11.1 As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
corporation or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            HARLAND CLARKE HOLDINGS CORP.
      By:           Name:   Charles Dawson        Title:   President and Chief
Executive Officer   

                  Daniel Singleton         

 